DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, species i and iii, in the reply filed on 9 November 2020 is acknowledged.

Claims 8-10 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 November 2020.

In the interest of compact prosecution in the event of a rejoinder, claim objections and rejections under 35 USC 112(b) will be noted for withdrawn claims. However, the claims will not be treated on the merits under 35 USC 102 or 103.

Claim Objections
Withdrawn claim 14 is objected to because of the following informalities:  
Line 3, :receiving plurality” should be --receiving a plurality--;
Lines 8-9, “a flight conditions” should be either --a flight condition-- or --flight conditions--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Withdrawn claim 9 recite the mechanism comprising a bladder, et al. However, this claim is dependent upon claim 5, which recites the mechanism having the alternative features of a head, arm, etc. It is unclear how the mechanism may contain two alternatives components simultaneously.

Claim 11 recites the inlet shape “based on at least one of,” indicating a selection from multiple options, however only provides a single option. It is unclear whether the shape is based only on the one option cited or may be based on other, unrecited options as well.

The term "similar" in withdrawn claim 14 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruensfelder et al. (US 6 089 505) in view of Fink (US 8 371 324).

Regarding independent claim 1:
Gruensfelder discloses an engine inlet for an aircraft comprising:
a flexible inlet (42), formed of a deformable material (“elastomer;” col 4, lines 4-6), having outer and inner surfaces and a plurality of edges, the edges attached to a fuselage skin and the intake duct (as seen in Fig 1); and
a mechanism (220-226) for changing the shape of the inlet.
Gruensfelder does not disclose a processing unit configured to control the mechanism.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gruensfelder to use a processing unit as taught by Fink for the predictable advantage of providing the appropriate signals to adjust the inlet to conform to the desired flight performance, e.g. adaptations based on speed of the aircraft to control the flow of air into the inlet (higher speeds do not need as large of an inlet to intake a quantity of air as would slower speeds).

Regarding claims 2 and 3:
The discussion above regarding claim 1 is relied upon.
Gruensfelder discloses a flexibility and strength of the material determined based on a shape of the flexible inlet (inherent, as the use as disclosed indicates a selection), and the material comprises at least two sections comprising same (212, 214, 216) or different (any of 212, 214, 216 with any of 208, 210) flexibility and strength.

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Gruensfelder discloses the flexible inlet surfaces continuous with the fuselage surface and engine intake duct surface (as seen in Figs 2 and 13).


Regarding claims 11-13:

Gruensfelder discloses a flexible inlet designed for the disclosed aircraft. All aircraft, and their components, incorporate a design process, however the exact manner of design would be product-by-process, and the simulation requirements are not deemed to sufficiently differentiate the structure claimed from that disclosed in Gruensfelder.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious a mechanism for changing the shape of a flexible inlet comprising at least one head, at least one arm, at least one control joint, and a base, in combination with the other limitations of the claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619